office_of_chief_counsel internal_revenue_service memorandum number release date cc ita dhkim plr-148169-07 uilc date february third party communication none date of communication not applicable to industry director financial services lm f from chief branch office of associate chief_counsel income_tax and accounting cc ita subject withdrawal of letter_ruling request in accordance with section a of revproc_2008_1 2008_1_irb_1 this chief_counsel_advice advises you that a taxpayer within your operating division has withdrawn a request for a letter_ruling this advice may not be used or cited as precedent legend a ----------------------------------------------------------------------------------------------------------- ------------------------- b ------------------ c -------------------------- d -------------------------- e -------------------------- f ----------------------- this memorandum advises you that a letter_ruling request dated f submitted on behalf of a is withdrawn pursuant to sec_1_168_k_-1 of the income_tax regulations a requested to revoke its elections not to deduct the additional first year depreciation under sec_168 and sec_168 of the internal_revenue_code for property placed_in_service during the taxable years ended b c d and e a provided no reason for withdrawing its request a is a leasing company with a wide array and large number of assets held in its leasing business during the years in issue a represents that it lacked the internal tax plr-148169-07 resources to properly compute the additional first year depreciation for the assets qualifying for this deduction therefore a was unable to claim the additional first year depreciation and instead made the election not to deduct the additional first year depreciation under sec_168 and sec_168 for qualified_property and percent bonus_depreciation property placed_in_service during the taxable years ended b c d and e pursuant to sec_168 and sec_1_168_k_-1 a taxpayer may elect not to deduct additional first year depreciation for all classes of qualified_property or percent bonus_depreciation property placed_in_service during the taxable_year sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation made under sec_1_168_k_-1 once made may be revoked only with the written consent of the commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling further pursuant to sec_1_446-1 a taxpayer’s request to revoke its election not to deduct the additional first year depreciation is not a change in method_of_accounting and therefore cannot be made through a request under sec_446 to change the taxpayer’s method_of_accounting in this case at the time a notified our office of its intent to withdraw its request we made no decision whether we were or were not adverse to a’s request further a’s election not to deduct the additional first year depreciation for property placed_in_service during the taxable years ended b c d and e remains in effect this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions george blaine associate chief_counsel income_tax accounting by kathleen reed kathleen reed chief branch income_tax accounting
